DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-6, 26, 28, 30 and 46-52 in the reply filed on 18 May 2022 is acknowledged.  The traversal is on the ground(s) that because the groups are related as product and process of using the product and possess the same special technical feature that they should be examined together.  This is not found persuasive because Applicant’s have said nothing regarding the breaking of the unity of invention by the prior art cited.  As noted in the previous Office action, even if there a common technical feature common among the groups, the technical feature is not considered a “special technical feature” if the prior art already teaches it (See Section 3 of the previous Office action and prior art cited therein).  As such, unity of invention does not exist.  
It is noted, however, the potential for rejoinder of withdrawn process claims is plausible if the products are found allowable and said withdrawn process claims remain commensurate in scope with the product claims.
The requirement is still deemed proper and is therefore made FINAL.



Status of Application
Claims 1, 3-6, 26, 28, 30-31, 34-35, 44-52 are pending; Claims 31, 34-35 and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1, 3-6, 26, 28, 30 and 46-52 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2021/032422 filed 12 May 2017 which claims benefit of US Provisional 62/336,680 filed 15 May 2016 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 February 2020 and 02 January 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite a bacteriophage comprising one or more mutations in a protospacer selected from 1, 3 and 4.  It is unclear whether the selection of “1, 3 and 4” is meant to be a limitation directed at how many mutations are being made (e.g. one or more), or whether there are unlimited (e.g. comprising) mutations being made in the protospacer region selected from protospacer 1, protospacer 2 and protospacer 4.  
The later interpretation will be utilized for examination purposes.

Claims 4 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to specific mutations of a P. acnes bacteriophage wherein said bacteriophage comprises mutations selected from T6502G, C6414A, etc.  However, reciting specific mutations only makes sense when directed to a specific sequence.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 46-47 and 50 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huiyin & Tomida (WO 2013/142379 – cited on IDS 02/07/2020; hereafter Huiyin).
Huiyin teach:
Regarding claims 1, 3, 6, 46-47, 50 a P. acnes bacteriophage of SEQ ID NO: 34 (PHL060L00), which has 97.3% identity to instant SEQ ID NO: 2 and having a CRISPR escape mutation of T22G.  The bacteriophage of SEQ ID NO: 37 (PHL114L00) has 97.3% sequence identity to instant SEQ ID NO: 4 and has an A16G mutation; and also has 97.3% identity to instant SEQ ID NO: 6 and has an A31C mutation (See SCORE, .rng files, Result 33 and #83, respectively, – noting an introduced mutation at c7a into SEQ ID NO: 4 and a7g into SEQ ID NO: 6 for the searches conducted; said mutations are not present which would mean a score of 36/37 = 97.3%).  Said bacteriophages target and invade RT4 and/or 5 (See p. 24, line 10 to p. 26, line 13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Huiyin & Tomida (WO 2013/142379 – cited on IDS 02/07/2020; hereafter Huiyin) as applied to claims 1, 3, 6, 46-47 and 50 above, and further in view of Brown et al. (PLOS One, 2016, cited on IDS 01/02/2019).  
The teachings of Huiyin are described above and incorporated in its entirety to the instant rejection.  Huiyin, however, does not teach wherein the bacteriophages used for treatment are formulated into a topical pharmaceutical composition.
Brown et al. teach that while phage therapy directed against many different bacterial infections such as Pseudomonas, Staphylococcus, E. coli were successfully implemented (see p. 2, 3rd to last paragraph), to date there had been few reports of topical formulations of phage therapy for treatment against acne vulgaris (see p. 2, 2nd to last paragraph).  Therefore, they created a pharmaceutical topical formulation of cetomacrogol non-ionic cream comprising bacteriophages directed against P. acnes and found said formulation was active for at least 90 days when stored in a light proof container at 4oC (See top of p.3 and Abstract and p. 3, Formulation of phage cream).  They specifically teach: “The benefit of a phage cream for P. acnes infection is that it reduces the impact of harmful side effects seen with the currently available topical and oral treatments for acne vulgaris.”  - See p. 12, 1st sentence of last paragraph.
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to put place the bacteriophages utilized for treatment against P. acnes described by Huiyin into a topical pharmaceutical formulation for said treatment as taught by Brown et al. because as Brown et al. note: “The benefit of a phage cream for P. acnes infection is that it reduces the impact of harmful side effects seen with the currently available topical and oral treatments for acne vulgaris.” - See p. 12, 1st sentence of last paragraph.  This would be motivation in and of itself to place the bacteriophages of Huiyin into the topical formulation of Brown et al.  One skilled art would have a reasonable expectation of success in placing the bacteriophages of Huiyin into the topical pharmaceutical formulation of Brown et al. because Brown et al. specifically teach that utilization of 10 other bacteriophages directed again P. acnes were stable in said formulation for at least 90 days when stored in a light proof container at 4oC (See top of p.3 and Abstract).
	Therefore, the references when combined render the instant claims as prima facie obvious.

Claim(s) 26, 28 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Huiyin and Brown et al. as applied to claims 1, 3, 6, 30, 46-47, 50 and 52 above, and further in view of Dreno, B (Therapy in Practice, 2004 – cited herein).
The combined teachings of Huiyin and Brown et al. are described above and all are incorporated by reference in its entirety to the instant rejection.  Huiyin and Brown et al., alone or in combination, however, do not teach wherein the bacteriophage topical formulation further comprises an additional anti-acne/antimicrobial agent.    
Dreno teaches topical antibiotics and benzoyl peroxide are the two main antibacterial treatments for mild to moderate acne caused by P. acnes.  It is specifically taught (See Abstract): 
Topical antibiotics act both as antibacterial agents suppressing Propionibacterium acnes in the sebaceous follicle and as anti-inflammatory agents. Benzoyl peroxide is a powerful antimicrobial agent that rapidly destroys both bacterial organisms and yeasts. Topical clindamycin and erythromycin have been proven to be effective against inflammatory acne vulgaris in concentrations of 1–4% with or without the addition of zinc. However, none of the antibacterials tested was more effective than benzoyl peroxide, which also has the advantage of not being associated with antimicrobial resistance.

It is further taught: 
Antibacterial therapy can be used in combination with other agents. Combining topical antibiotics and topical retinoids may enhance the efficacy, since the retinoid will improve the penetration of the antibiotic.  See Abstract.

	Therefore it would have been obvious to one of ordinary skill in the art to combine topical antibiotic treatment such as clindamycin or benzoyl peroxide with the topical bacteriophage topical treatment taught by the combination of Huiyin and Brown et al. so as to make a third distinct composition comprising them both because they both intended for the exact same purpose, e.g. treatment of acne caused by P. acnes – see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06(I).  In addition, one skilled in the art would be motivated to combine the two treatments because Dreno specifically teach that combination therapy is desirable compared to utilizing just antibacterial agents alone.  Finally, one skilled in the art would have a reasonable expectation of success in combining two topical anti-acne formulations into a single one given the teachings of all of said references and the specific requirements/formulations as taught by Brown et al. and because, for example, Dreno specifically gives the required concentration of, for example, clindamycin or erythromycin of 1-4% (see Abstract).  Thus, one skilled in the art (e.g. a compounding pharmacist/doctor) could reasonably arrive the claimed combination.  

Claim(s) 1, 3, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli et al. (mBio, 2012 – cited herein) in view of Barrangou et al. (EP 2489275, 2012 – cited herein).
Marinelli et al. teach the isolation of 11 bacteriophages that had infected P. acnes (See Table 1), wherein phage P1.1 (B66.8) comprises instant SEQ ID NO: 7 and P9.1 (B100.9) comprises instant SEQ ID NO: 12.  It is taught that bacteriophages such as this are ideal candidates for the development of phage-based therapy for acne (See Abstract/Importance and last line before Material and Methods).
It is further taught the two strains chosen for in-depth study, B101.9 (SEQ ID NO: 12) and B66.8 (SEQ ID NO: 7) have extensive phage resistance and furthermore, protospacers 1, 3 and 4 are implicated in playing a central role in said phage resistance (See Figure 9 and p.8, all paragraphs leading to Discussion).  
Specifically suggested is the following:
One possible issue with phage therapy for acne is a potential for the emergence of resistant strains. We have found that when broad phage resistance is observed, it is generally correlated with, and therefore likely attributable to, the presence of a CRISPR element. Clearly, definitive experiments demonstrating the role of P. acnes CRISPR elements in providing immunity to phage lysis and elucidating the rate at which P. acnes strains may acquire CRISPR-mediated resistance are needed. There are, however, potential strategies to circumvent CRISPR-mediated resistance, including the possibility of treatment with a cocktail of phages, selecting for escape mutants with alterations in their protospacers and/or PAMs, or using engineered phages in which potential matches to the known spacers has been eliminated. – See p. 10, 1st col., last paragraph.  

	 Therefore, while Marinelli et al. do not teach P. acnes bacteriophages having escape mutations, such as in protospacers 1, 3 and/or 4, they do teach the P. acnes bacteriophages with the most extensive resistance as well as exactly where to make CRISPR escape mutations, e.g. protospacers 1, 3 and 4.  Thus, one skilled in the art having read Martinelli et al. is provided with a blue print to make the currently claimed bacteriophages for phage therapy for acne treatment.  This is because not only do they provide the sequences of the phages of B66.8 and B101.9 but they suggestion to where to make better and more resistant phages.  One skilled in the art would be motivated to make such escape bacteriophage mutants in order to produce more effective bacteriophages for acne treatment.  One skilled in the art would have more than reasonable expectation of success given all of the extensive details such as phage sequence, where the location of the mutations should go and suggestions/means for testing.  
	Marinelli et al., however, should one want to utilize methods to identify/select or make escape mutants in the phages of B101.9 (SEQ ID NO: 12) and B66.8 (SEQ ID NO: 7), do not teach the exact methods of making generating CRISPR-escape bacteriophage mutants.
	Barrangou et al. teach methods for generating CRISPR-escape bacteriophage mutants such as those that infect Propionbacterium by a) obtaining: at least one parent phage and a phage-resistant bacterial strain comprising at least one CRISPR locus, wherein said CRISPR locus comprises a nucleic acid sequence that is at least about 95% identical to at least one protospacer sequence in the genome of said at least one parent phage; (b) exposing said at least one parent phage to said phage-resistant bacterial strain, under conditions such that at least one phage variant is produced; and
(c) selecting said at least one phage variant, wherein said at least one phage variant exhibits the ability to infect the said phage-resistant bacterial strain and is a CRISPR-escape phage mutant.  It is further taught wherein said phage-resistant bacterial strain is a bacteriophage-resistant variant strain obtained by: (a) exposing a parent bacterial strain comprising at least a portion of a CRISPR locus to at least one nucleic acid sequence to produce a mixture of bacteria comprising at least one bacteriophage resistant variant strain comprising a modified CRISPR locus; (b) selecting said bacteriophage resistant variant strain from said mixture of bacteria; (c) comparing said CRISPR locus or a portion thereof of said parent bacterial strain and said modified CRISPR locus of said bacteriophage resistant variant strain to identify bacteriophage resistant variant strains comprising at least one additional nucleic acid fragment in said modified CRISPR locus that is absent from said CRISPR locus of said parent bacterial strain; (d) selecting said bacteriophage resistant variant strains comprising an additional nucleic acid fragment in said modified CRISPR locus; (e) analyzing said at least one additional nucleic acid fragment in said modified CRISPR locus to identify said at least one bacteriophage resistant variant strain; and (f) isolating said at least one bacteriophage resistant variant strain.  In addition, it is taught to specifically compare the protospacer region of the parent and escape resistant bacteriophage to select those having at least one mutation in the protospacer sequence and/or CRISPR motif, thus identifying CRISPR escape mutants.  SEE claims 1-16. 
	Therefore, it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to utilize the detailed methods of making CRISPR escape mutations as taught by Barrangou et al. in a bacteriophage of Marinelli et al. because Marinelli et al. suggest doing exactly this and they teach the exact sequences of the bacteriophages in which to do it as well as the exact protospacer regions (1, 3 and 4) to make and/or select for as escape mutations.  One skilled in the art would be motivated to make bacteriophages such as those of Martinelli et al. having CRISPR escape mutations in the protospacer region in order to make better phages for the treatment of acne.  One skilled in the art would have a reasonable expectation of success in implementing the detailed method steps taught by Barrangou et al. to make CRISPR escape mutations in bacteriophages of Propionibacterium acnes because of the extensive detailed information about the exact bacteriophages and their sequences as taught by Marinelli et al.

Claim(s) 30 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli et al. (mBio, 2012 – cited herein) in view of Barrangou et al. (EP 2489275, 2012 – cited herein) as applied to claims 1, 3, 46-47 above, and further in view of Brown et al. (PLOS One, 2016, cited on IDS 01/02/2019).  
The teachings of Marinelli and Barrangou are described above and incorporated in its entirety to the instant rejection.  Marinelli and Barrangou, however, do not teach wherein the bacteriophages produced are formulated into a topical pharmaceutical composition for acne treatment.
Brown et al. teach that while phage therapy directed against many different bacterial infections such as Pseudomonas, Staphylococcus, E. coli were successfully implemented (see p. 2, 3rd to last paragraph), to date there had been few reports of topical formulations of phage therapy for treatment against acne vulgaris (see p. 2, 2nd to last paragraph).  Therefore, they created a pharmaceutical topical formulation of a cetomacrogol non-ionic cream comprising bacteriophages directed against P. acnes and found said formulation was active against for at least 90 days when stored in a light proof container at 4oC (See top of p.3 and Abstract and p. 3, Formulation of phage cream).  They specifically teach: “The benefit of a phage cream for P. acnes infection is that it reduces the impact of harmful side effects seen with the currently available topical and oral treatments for acne vulgaris.”  - See p. 12, 1st sentence of last paragraph.
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to put place the bacteriophages utilized for treatment against P. acnes described by Marinelli and Barrangou into a topical pharmaceutical formulation for said treatment as taught by Brown et al. because as Brown et al. note: “The benefit of a phage cream for P. acnes infection is that it reduces the impact of harmful side effects seen with the currently available topical and oral treatments for acne vulgaris.” - See p. 12, 1st sentence of last paragraph.  This would be motivation in and of itself to place the bacteriophages of Marinelli and Barrangou into the topical formulation of Brown et al.  One skilled art would have a reasonable expectation of success in placing the bacteriophages of Marinelli and Barrangou into the topical pharmaceutical formulation of Brown et al. because Brown et al. specifically teach that utilization of 10 other bacteriophages directed again P. acnes were stable in said formulation for at least 90 days when stored in a light proof container at 4oC (See top of p.3 and Abstract).
	Therefore, the references when combined render the instant claims as prima facie obvious.

Claim(s) 26, 28 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli et al. and Barrangou et al. and Brown et al. as applied to claims 1, 3, 30, 46-47 and 52 above, and further in view of Dreno, B (Therapy in Practice, 2004 – cited herein).
The combined teachings of Marinelli et al. and Barrangou et al. and Brown et al. are described above and all are incorporated by reference in its entirety to the instant rejection.  Marinelli et al. and Barrangou et al. and Brown et al., alone or in combination, however, do not teach wherein the bacteriophage topical formulation further comprises an additional anti-acne/antimicrobial agent.    
Dreno teaches topical antibiotics and benzoyl peroxide are the two main antibacterial treatments for mild to moderate acne caused by P. acnes.  It is specifically taught (See Abstract): 
Topical antibiotics act both as antibacterial agents suppressing Propionibacterium acnes in the sebaceous follicle and as anti-inflammatory agents. Benzoyl peroxide is a powerful antimicrobial agent that rapidly destroys both bacterial organisms and yeasts. Topical clindamycin and erythromycin have been proven to be effective against inflammatory acne vulgaris in concentrations of 1–4% with or without the addition of zinc. However, none of the antibacterials tested was more effective than benzoyl peroxide, which also has the advantage of not being associated with antimicrobial resistance.

It is further taught: 
Antibacterial therapy can be used in combination with other agents. Combining topical antibiotics and topical retinoids may enhance the efficacy, since the retinoid will improve the penetration of the antibiotic.  See Abstract.

	Therefore it would have been obvious to one of ordinary skill in the art to combine topical antibiotic treatment such as clindamycin or benzoyl peroxide with the topical bacteriophage topical treatment taught by the combination of Marinelli et al. and Barrangou et al. and Brown et al. so as to make a third distinct composition comprising them both because they both intended for the exact same purpose, e.g. treatment of acne caused by P. acnes – see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06(I).  In addition, one skilled in the art would be motivated to combine the two treatments because Dreno specifically teach that combination therapy is desirable compared to utilizing just antibacterial agents alone.  Finally, one skilled in the art would have a reasonable expectation of success in combining two topical anti-acne formulations into a single one given the teachings of all of said references and the specific requirements/formulations as taught by Brown et al. and because, for example, Dreno specifically gives the required concentration of, for example, clindamycin or erythromycin of 1-4% (see Abstract).  Thus, one skilled in the art (e.g. a compounding pharmacist/doctor) could reasonably arrive the claimed combination.  

Conclusion
Claims 5 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 34, 6, 26, 28, 30, 46-48, 50-52 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656
05 August 2022